

117 HR 4230 IH: Strategic Lebanon Security Reporting Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4230IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mrs. Luria (for herself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo support the full implementation of United Nations Security Council Resolution 1701, reduce Hizballah’s influence in Lebanon, address security threats to Lebanon, and for other purposes.1.Short titleThis Act may be cited as the Strategic Lebanon Security Reporting Act.2.Report on the Lebanese Armed Forces, implementation of United Nations Security Council Resolution 1701, and addressing security threats to Lebanon(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report—(1)identifying the extent of Hizballah’s influence within the Government of Lebanon, including the Lebanese Armed Forces (LAF);(2)describing military activities conducted by the LAF to fully implement United Nations Security Council Resolution (UNSCR) 1701 (2006) and successor resolutions;(3)describing the national security interests that United States assistance to the LAF addresses and how such assistance contributes to stability in the Middle East region; and(4)describing the capability of the LAF with respect to defending Lebanon’s border from threats from Syria.(b)FormThe report required by section (a) shall be submitted in an unclassified form but may contain a classified annex if the Secretary of State determines such is appropriate and if such classified annex is transmitted separately from the unclassified report.3.Strategy for utilizing United States assistance with respect to supporting implementation of UNSCR 1701(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategy on the following:(1)Increasing, in comparison to prior years, the Government of Lebanon’s implementation of UNSCR 1701 with respect to promoting the LAF’s ability to extend the Government of Lebanon’s control in the south of Lebanon, including establishing between the Blue Line and the Litani River an area free of any armed personnel, assets, and weapons other than those of the Government of Lebanon and of the United Nations Interim Force in Lebanon (UNIFIL), and the role of United States assistance in achieving such goal.(2)Increasing the Government of Lebanon’s cooperation with UNIFIL with respect to the implementation of UNSCR 1701, and how United States assistance can facilitate such increased cooperation.(3)Increasing United States diplomatic engagement with the Government of Lebanon to prevent the building of cross-border tunnels into Israel and weapons factories inside Lebanon.(b)FormThe strategy required by section (a) shall be submitted in an unclassified form but may contain a classified annex if the Secretary of State determines such is appropriate and if such classified annex is transmitted separately from the unclassified strategy.4.DefinitionIn this Act, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.